DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the correspondence (below) for this application has changed.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 24, 2022 is acknowledged.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	Claims 1-7 are examined upon their merits.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 05/31/2018. It is noted, however, that applicant has not filed a certified copy of application KR10-2018-0063027 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 30, 2019 and March 16, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities: While not rising to the level of being indefinite, the wording of Claims 6 and 7 are awkward.  Language along the lines of “wherein the graphene-conjugated magnetic nanoparticles comprises a carboxyl group of a graphene oxide modified amine group conjugated to a surface of the magnetic nanoparticle”(claim 6) and “wherein an antibody conjugated to magnetic nanoparticles is an antibody that specifically binds to neuronal membrane receptors, transport proteins, membrane enzymes, or cell adhesion molecules” (claim 7).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 are rejected for recitation of intended use that does not confer some structural, material, or manipulative difference on the scope of the parent claim, claim 1.  Claim 1 recites, “A basal ganglia-on-a-chip for screening therapeutic agents for brain and nervous system diseases”; and claims 2 and 3 attempt to further limit those diseases by reciting, “wherein the brain and nervous system diseases are dopamine-dependent brain and nervous system disease” and “wherein dopamine-dependent brain and nervous system disease are brain and nervous system disease selected from the group consisting of Parkinson's disease, neurocognitive disorder, attention deficit hyperactivity disorder, restless leg syndrome, schizophrenia, and anxiety”, respectively.  These claims are indefinite because they appear to shift the scope of the chip product invention into a method of use of said chip, yet, absent method steps, it is unclear how these claims further limit the scope of the parent claim.  MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite.” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim” (emphasis added). Since these claims fail to meet all (3) criteria set forth in MPEP 2173.05(g), then Claims 2 and 3 are rejected.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being obvious over Min et al., Materials, 10, 1151, published 2 October 2017 (which has a common inventor but not the full inventive entity) in view of Zhou et al. Carbon, 116:615-624, 2017 and Huang et al., Scientific Reports, 7:40772, 2016.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 1: The reference discloses engineered human neural networks are a “new type of tool to treat the patients suffering from various neurological diseases/disorders (pg.1, lines 3-4).  The reference goes on to state, “A number of approaches have been reported to be successful, including the generation of multiple types of neurons (e.g., dopaminergic, GABAergic, glutamatergic), guiding axons of neurons, construction of neural circuit, development of neural network-on-a-chip and the formation of brain organoids” (pg. 1, Introduction, first paragraph). This teaches the neuron types of claim 1 (a) through (d).  The reference teaches micropatterned three dimensional graphene oxide (GO) hydrogels, which teaches the graphene of claim 1. Figure 1 of the prior art shows a schematic diagram comprising graphene oxide-encapsulated magnetic nanoparticles, which is equivalent to “graphene-conjugated magnetic nanoparticles” of the instant claim.  Using conventional photolithographic technique, photoresist (PR) micropatterns were generated on Si wafer, which teaches the “patterned on a substrate” requirement of the claim.  The “chip” was then treated to PDMS curing and oxygen plasma to attract GO-encapsulated magnetic nanoparticles. GO-encapsulated magnetic nanoparticles are coated on microscope slide then transferred on to PDMS stamp by micro contact printing technique. “A magnet was applied under the desired substrate (PDMS) for 1 to 10 min to increase the adhesion strength of GO-encapsulated magnetic nanoparticles on to the desired substrate (PDMS)” (pg. 8, at bullet 3.6). Human neuronal cells were then cultured on parallel GO hybrid line patterns (Figure 3a).  The authors use antibodies directed to neuronal proteins (MAP2, synaptophysin, etc.) to visualize synapse formation in cells grown in a random configuration versus misaligned lines, or parallel lines (Figure 5). The authors conclude that their “ [magnetic-force] MF-driven GO hybrid patterns, could be highly useful for modeling of brain diseases” (pg.8, last line of Conclusion). Thus, the substrate, hydrogels, and magnetic nanoparticles and the parallel orientation of the instant claim are all taught by the prior art.
There are only three elements that are not taught by the Min et al. prior art reference:  the four-layered hydrogel configuration required by instant claim 1; the specific hydrogel monomers of instant claim 4; and, the recited “antibody-conjugated” magnetic nanoparticles of claim 1 parts (c) and (d).  But each of these elements were known in the prior art.
The Zhou et al. prior art reference teaches a layered hydrogel configuration produced by expanding upon the photolithographic technique of Min et al. by utilizing 3D printing of hydrogels, using stereolithography-based printing to produce layers of encapsulated cells (see Figure 1).  Specifically, the reference teaches a multilayer GelMA-PEGDA-GO scaffold; thus teaching the GelMA and PEGDA elements of instant claim 4, in conjunction with a graphene oxide (GO) hydrogel as disclosed in Min et al.  Figure 2D demonstrates four distinct layers as required by the instant claims.
It would have been obvious for a person having ordinary skill in the art, prior to the effective filing date of the instant application, to use the 3D GelMA-PEGDA+GO scaffold of Zhou instead of the two-dimensional GO scaffold of Min. A person would have been able to modify the GO printing methods of Min to include GelMA-PEGDA+GO without undue further experimentation. Motivation to do so is explicit in the Zhou reference wherein it recites teaches GelMA+PEGDA confers improved layer-by-layer printability and feature resolution to the cell scaffold.  GO is added because it is a bioactive nanoparticle that improves cell adhesion, growth and differentiation (pg. 636, third paragraph).  Thus, the 3D GelMA-PEGDA-GO scaffold confers an advantage over GO alone.
Lastly, while Min et al. teaches the use of magnetic nanoparticles, neither it nor Zhou et al. teach antibodies raised against neuronal membrane proteins or cell adhesion molecules.  The Huang et al. prior art remedies this deficiency by disclosing it was known prior to the effective filing date of the application that antibody-conjugated graphene oxide (GO) serve as a platform for protein sensing.  The reference uses the same amine/carboxyl modification require by instant claim 6.   “GO was chemically modified with rabbit anti-human IgG antibody by forming of a peptide bond between the carboxyl of GO and the amino group of the antibody” (pg. 2, first paragraph).  The reference further states: “This surface provides antibody mediate binding sites that are superior to ELISA plate surfaces made of polystyrene, which rely on physical adsorption”  (pg. 5, Discussion).  
While the Min et al. reference teaches functionalization of the magnetic nanoparticle with the graphene oxide (pg. 7, at bullet 3.5), it does not teach antibody magnetic nanoparticle-GO conjugates. It would have been obvious to a person having ordinary skill prior to the effective filing date of the application to use the antibody-GO conjugates of Huang et al. in conjunction with the GO-comprising cell scaffolding of Min et al. because the addition of antibodies allows for protein detection that the reference teaches as “better than ELISA”.  The Huang reference states: “The assay based on antibody-conjugated GO does not require any phase separation steps or wash steps as with commercial ELISA procedures, which are used to remove unadsorbed antibodies. Thus, our assay is beneficial since it uses fewer reagents, has a lower cost, and there are fewer opportunities for systematic and human errors.”  The combination would provide the distinct advantage of in-phase membrane protein detection.   
Thus, the basal-ganglia-on-a-chip invention of the instant claims is obvious in view of combined elements known in the art prior to the effective filing date of the application.  Since each of the elements in combination are merely performing the same function that they did individually, a person having ordinary skill could combine known elements according to known methods and arrive at the invention without undue further experimentation. 
Therefore claims 1-4 and 6-7 are rejected.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al., 2017; Zhou et al. 2017 and Huang et al., 2016, as applied to claims 1-4 and 6-7 above, and further in view of DeQuach et al. Tissue Engineering: Part A, vol.17, nos. 21 and 22, 2011.
The combined teachings of Min, Zhou and Huang references fail to teach decellularized brain matrix (DECM) as recited in instant claim 5.  The DeQuach prior art reference remedies this deficiency by teaching DECM was known in the art prior to the effective filing date of the application.  DeQuach et al. teach DECM can “be used as a scaffold for tissue engineering as it reassembles upon injection in vivo to form a gel” (Abstract).  It has superior material properties – it is rich in glycosaminoglycans and contains collagens I, III, IV, V and VI, perlecan and laminin, which are maintained upon injection in vivo (see Figure 7).  Also, neurons in DECM were better able to mature relative to the standard extracellular matrix product - Matrigel (see Figure 3). 
A person having ordinary skill in the art prior to the effective filing date of the application would have been able to use the DECM as a substitute for the GelMA-PEGDA hydrogel of the Min et al. reference. Since it has re-assembling properties in vivo, superior material properties, and supports mature neuron synapse formation (DeQuach Figure 4), it would have been obvious to try.  There are a finite number of hydrogels that support neurons and a person of ordinary skill would be able to use any one of them to predictably create a hydrogel that supports living neurons. In KSR International Co. v. Teleflex, Inc., the Supreme Court has stated that where there is a “pressure to solve a problem and a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense” (KSR International Co. v. Teleflex, Inc. 127 S. Ct. 1727, 82 USPQ2d 1385, Supreme Court, April 30, 2007). 
Thus, the invention of claim 5 is obvious in view of what could have been achieve through routine substitution given the finite number of hydrogels that are neuron compatible.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649